DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with R. Chad Bevins (Registration No. 51,468) on 03/08/2021.
The application has been amended as follows:
1.	(Currently Amended) A method performed by a network node, comprising:
obtaining Public Land Mobile Network (PLMN) information related to one or more PLMNs; 
obtaining location information and serving cell information of a terminal device;
determining neighboring cells in the one or more PLMNs for a serving cell of the terminal device based on the obtained location information and the serving cell information, wherein the serving cell of the terminal device is in a serving PLMN that is currently serving the terminal device, wherein the neighboring cells in the one or more PLMNs for the serving cell of the terminal device are determined by: 
classifying the terminal device into a terminal device group based on the obtained location information; and 
determining cells serving other terminal devices included in the terminal device group as the neighboring cells of the terminal device; 
generating local information, with regard to the serving cell of the terminal device, including Multimedia Broadcast Multicast Service (MBMS) information and service area identity (SAI) information in relation to frequencies on which the neighboring cells operate; and
providing the PLMN information and the generated local information, via the serving cell, to the terminal device for preparation of reception of MBMS from a non-serving PLMN, other than the serving PLMN, among the one or more PLMNs,
wherein the one or more PLMNs comprise at least one non-serving PLMN other than the serving PLMN for the terminal device.

2.	(Original) The method according to Claim 1, wherein the PLMN information indicates:
a list of identities of the one or more PLMNs; and
a list of service area identities, SAIs, for a PLMN of the one or more PLMNs.

3.	(Previously Presented) The method according to Claim 1, wherein:
the one or more PLMNs exclude the serving PLMN for the terminal device.

4.	(Cancelled)

5.	(Cancelled)

6.	(Currently Amended) The method according to Claim [[4]] 1, wherein:
the MBMS information indicates at least one of an MBMS service provided on the serving cell of the terminal device and an MBMS service provided on a one of the neighboring cells; and 
the SAI information indicates identities of the SAIs associated with the MBMS services.

7.	(Previously Presented) The method according to claim 1, wherein:
the PLMN information further includes neighboring frequencies for the serving cell of the terminal device; and
the method further comprises:
tracking a position of the terminal device; 
determining a frequency on which MBMS reception will be monitored by the terminal device based on the position; and
indicating to the terminal device, via the serving cell of the terminal device, the determined frequency together with the PLMN information.

8.	(Currently Amended) A method performed by a terminal device, comprising:
obtaining assistance information in system information received from a non-serving cell in a non-serving Public Land Mobile Network (PLMN) other than a serving PLMN that is currently serving the terminal device, the assistance information including Multimedia Broadcast Multicast Service (MBMS) information and frequency information, wherein: 
the MBMS information indicates at least an MBMS service provided in a neighboring cell or frequency on which the neighboring cell operates in the non-serving PLMN other than the serving PLMN; and
the frequency information indicates frequencies for the non-serving cell where the MBMS service is provided;

obtaining signal quality information of a reference signal from the non-serving cell in the non-serving PLMN other than the serving PLMN;
providing a serving cell in the serving PLMN with the assistance information; and 
providing the serving cell with the signal quality information of the reference signal, the assistance information and the signal quality information being used by the serving cell to update the system information.

9-10.	(Cancelled)

11.	(Previously Presented) The method according to claim 8, wherein:
the assistance information is obtained and provided in response to a request from the serving cell.

12.	(Currently Amended) A method performed by a base station, comprising:
receiving assistance information from a terminal device served by the base station, the assistance information including Multimedia Broadcast Multicast Service (MBMS) information and frequency information obtained by the terminal device from a non-serving cell in a non-serving Public Land Mobile Network (PLMN) other than a serving PLMN that is currently serving the terminal device, wherein:
the MBMS information indicates at least an MBMS service provided in a neighboring cell or frequency on which the neighboring cell operates in the non-serving PLMN other than the serving PLMN; and
the frequency information indicates frequencies for the non-serving cell where the MBMS service is provided; 
receiving signal quality information of a reference signal of the non-serving cell in the non-serving PLMN other than the serving PLMN; and
updating system information broadcasted toward the terminal device with the assistance information and the signal quality information.

13-21.	(Cancelled)

22.	(Currently Amended) An apparatus at a terminal device, comprising:
a processor and a memory, said memory containing instructions executable by said processor whereby said apparatus is operative to: 
obtain assistance information in system information received from a non-serving cell in a non-serving Public Land Mobile Network (PLMN) other than a serving PLMN that is currently serving the terminal device, the assistance information including Multimedia Broadcast Multicast Service (MBMS) information and frequency information, wherein:
the MBMS information indicates at least an MBMS service provided in a neighboring cell or frequency on which the neighboring cell operates in the non-serving PLMN other than the serving PLMN; and
the frequency information indicates frequencies for the non-serving cell where the MBMS service is provided;
obtain signal quality information of a reference signal from the non-serving cell in the non-serving PLMN other than the serving PLMN; 
provide a serving cell that is serving the terminal device with the assistance information; and
provide the serving cell with the signal quality information of the reference signal, the assistance information and the signal quality information being used by the serving cell to update the system information.

23-24.	   (Cancelled)

25.	(Previously Presented) The apparatus according to claim 22, wherein:
the assistance information is obtained and provided in response to a request from the serving cell.

26-35.	(Cancelled) 

Allowable Subject Matter
Claims 1-3, 6-8, 11-12, 22 and 25 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed  02/01/2021 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAWAR IQBAL/Primary Examiner, Art Unit 2643